El Juez Asociado Se. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que la resolución recurrida no tiene el con-cepto de definitiva, según el artículo 1688 de la Ley de Enjuiciamiento Civil, porque no termina el juicio, ni hace imposible su continuación, subordinada única y exclusiva-mente á la presentación del título, en que se funda la pre-tensión de alimentos; y siendo esto así, se está en el caso de cumplir con el número 3 del artículo 1727 de la citada ley, en relación con el artículo 1726, declarando inadmisible el recurso.
Considerando: que tampoco se ha cumplido, al interponer el recurso, con lo dispuesto en el artículo 1718 de la Ley de *390Enjuiciamiento Civil, repetidamente citado, puesto que no se expresa en el escrito de interposición, ni el artículo 1690, ni el párrafo del mismo, en que se crea comprendido el problema jurídico que se plantea.
Fallamos: que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley, interpuesto por Doña Luisa Moreno; no se hace condena de costas, por aro haber en este caso parte recurrida; líbrese la oportuna certificación á la Corte de San Juan, con devo-lución de los autos, para los efectos procedentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Hernández, Higueras y Sulzbacher.